UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6544



DEVONE BATES,

                                             Plaintiff - Appellant,

          and

JIMMIE GOOSBY; ROBERT KIRVEN,

                                                         Plaintiffs,

          versus

L. H. BREEZE; EUNICE BELVIN; UNKNOWN OR IDEN-
TIFIED MEDICAL EMPLOYEES OF HENRICO COUNTY
JAIL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-254-3)

Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Devone Bates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1988) complaint without prejudice for failure

to provide the court with addresses of Defendants. The complaint

may be saved by amendment. Thus, we have no jurisdiction over the

appeal. Domino Sugar Corp. v. Sugar Workers Local Union 392, 10
F.3d 1064, 1067 (4th Cir. 1993). We deny leave to proceed in forma

pauperis and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3